— Determination unanimously confirmed and petition dismissed, without costs. Memorandum: The Hearing Officer found that petitioner, a licensed real estate broker, exhibited untrustworthiness and incompetence by failing to use a purchase offer form that properly advised the parties to seek legal advice before signing; by discouraging the purchasers from seeking legal assistance before signing; by failing to insert a sales contingency clause when he knew that such a clause was essential for protection of the buyers’ interests; by utilizing a form obligating either party to pay commissions if the sale was not consummated and then by enforcing that provision in a civil suit even though the sale fell through because he failed to negotiate an agreement with all of the proper contingencies. These findings are all supported by substantial evidence and warrant the determination that peti*957tioner engaged in untrustworthy conduct in violation of Real Property Law § 441-c (see, Matter of Friedman v Paterson, 89 AD2d 701, affd 58 NY2d 727; Matter of Gudinsky v Cuomo, 64 AD2d 899; Matter of Tucci v Department of State, 63 AD2d 835; Matter of Duncan & Hill Realty v Department of State, 62 AD2d 690, appeal dismissed 45 NY2d 821). We do not find petitioner’s 60-day suspension and further suspension pending repayment of $2,600 in commissions so disproportionate as to shock one’s sense of fairness (Kostika v Cuomo, 41 NY2d 673; Matter of Butterly & Green v Lomenzo, 36 NY2d 250). (Article 78 proceeding transferred by order of Supreme Court, Cayuga County, Contiguglia, J.) Present — Doerr, J. P., Green, Balio, Lawton and Schnepp, JJ.